[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR RECONSIDERATION
The court declines to reconsider its April 1, 1996 decision to set Dr. Schneider's deposition fee at $300.00 per hour, because that decision was based on the court's belief that $300.00 per hour is a reasonable fee. This conclusion is not affected by what counsel for the defendant pays its expert, whether that amount be higher (or lower) than $300.00.
It is not what defense counsel thinks is reasonable; rather it is what the court thinks is reasonable.
The issue of the reasonableness of Dr. McDowell's fee was not before the court.
RICHARD A. WALSH, J.